Citation Nr: 1221109	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  06-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD), from March 17, 2008.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1968 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In July 2009, the Board remanded this claim for the Veteran to be scheduled for a Travel Board hearing.  In January 2010, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

In April 2010 and March 2011, the Board remanded this claim for further evidentiary development.

In March 2011, the Board denied entitlement to an initial compensable disability rating for COPD, prior to March 17, 2008.  Because a final Board decision was rendered with regard to that issue, it is no longer a part of the current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's March 2011 remand instructed the RO to obtain the Veteran's pulmonary function test results from the Naval Aerospace Medicine Institute in Florida, including results from testing conducted in April 2010.

The April 2010 pulmonary function test results were not obtained, nor were any results obtained from testing conducted in April 2008 and April 2009.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The April 2008, April 2009, and April 2010 pulmonary function test results are to be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain and associate with the claims file the April 2008, April 2009, and April 2010 pulmonary function test results for the Veteran from the Naval Aerospace Medicine Institute in Florida.  Any negative response must be noted in the record and communicated to the Veteran.

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

